                     Case 2:20-cr-00081-MCE Document 6 Filed 10/09/20 Page 1 of 2

                                      xxUNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF CALIFORNIA                               FILED
                                                                                             October 9, 2020
                                                                                            CLERK, US DSITRICT COURT
                                                                                              EASTERN DISTRICT OF
                                                                                                   CALIFORNIA



 UNITED STATES OF AMERICA,                                         No. 2:20-CR-00081-MCE

                       Plaintiff,

            v.                                                                 DETENTION ORDER
                                                                           (Violation of Pretrial Release,
 ELIZABETH LOPZ-LOMELI,                                                  Probation or Supervised Release)

                       Defendant.


        After a hearing pursuant to 18 U.S.C. § 3148 (violation of pretrial release order), the court finds :
                there is probable cause to believe the person has committed a federal, state or local crime while
                on
                release and defendant has not rebutted the presumption that his/her release will endanger
                another or
                the community or
                there is clear and convincing evidence that the defendant has violated another condition of
                release
                and
                based on the factors set forth in 18 U.S.C. § 3142(g) there is no condition or combination of
                conditions of release that will assure that the defendant will not flee or pose a danger to the safety
                of another person or the community or
                the person is unlikely to abide by any condition or combination of conditions of release. F.R.Cr.P.
                32.1(a)(D), 46(c), 18 U.S.C. § 3148.

 x      After a hearing pursuant to F.R.Cr.P. 32.1(a)(6) and 46(c) and 18 U.S.C. § 3143 (violation of probation or
        supervised release) the court finds there is probable cause to believe defendant has violated a condition
        of
        probation or supervised release and the defendant has not met his/her burden of establishing by clear
        and
        convincing evidence that he/she will not flee or pose a danger to another person or to the community.
        18 U.S.C. § 3143.

   IT IS ORDERED that pursuant to 18 U.S.C. § 3142(i)(2)-(4) defendant is committed to the custody of the
Attorney General for confinement in a corrections facility separate, to the extent practicable, from persons
awaiting or serving sentences or being held in custody pending appeal. The defendant shall be afforded
reasonable opportunity for private consultation with his/her counsel.


     ////
                  Case 2:20-cr-00081-MCE Document 6 Filed 10/09/20 Page 2 of 2

   Upon further order of a court of the United States or request of an attorney for the United States the person
in charge of the corrections facility in which the defendant is confined shall deliver the defendant to a United
States Marshal for purpose of an appearance in connection with a court proceeding.

Dated: October 9, 2020




                                                 2
